Citation Nr: 0310731	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1987 to February 1994.  Historically, service 
connection for hearing loss was initially denied by a June 
1994 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO), in Winston-Salem, North Carolina, and 
the veteran did not appeal.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1999 
RO decision which, in pertinent part, declined to reopen the 
claim of service connection for hearing loss on the ground 
that new and material evidence had not been submitted.  In 
the July 1999 decision, the RO also denied service connection 
for lumbosacral strain, and increased the evaluation of 
service-connected residuals of cervical strain from zero to 
20 percent disabling.  In his notice of disagreement and in 
the substantive appeal, the veteran limited his appeal to the 
issue of service connection for hearing loss.  Accordingly, 
the issues of service connection for lumbosacral strain and 
for an increased rating for residuals of cervical strain, are 
not now before the Board.  

In September 2000, the veteran appeared for a personal 
hearing before a hearing officer at the RO, and in October 
2002 he appeared at the RO for a Travel Board hearing before 
the undersigned.  In February 2003 the Board reopened the 
claim of service connection for right ear hearing loss (and 
requested additional development on that issue), but declined 
to reopen the claim of service connection for left ear 
hearing loss, finding that new and material evidence had not 
been submitted.  

In the February 2003 decision, the Board also referred the 
issue of entitlement to service connection for bilateral 
tinnitus to the RO for appropriate action.  That referral 
remains pending.  


FINDING OF FACT

Competent evidence relates the veteran's current right ear 
hearing loss to his presumed noise exposure in service.  
CONCLUSION OF LAW

Service connection for right ear hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  All applicable 
provisions of the VCAA and implementing regulations are 
satisfied.  The evidence is sufficient for the determination 
being made.  In light of the favorable nature of the 
determination below, any further notice or assistance to the 
veteran at this point would serve no useful purpose, but 
would merely (and needlessly) delay the decision.

Background

Service medical records include numerous hearing conservation 
examinations which fail to show that the veteran sustained 
any right ear hearing loss during service.  On audiological 
consultation in August 1993 it was noted that the veteran he 
had a "history of long standing hearing loss," but it is 
not indicated whether the hearing loss was in the right or 
left ear, or bilateral.  A clinical record dated in the same 
month indicates that the veteran had "no problems with [his] 
ears," but he experienced tinnitus at times.  

Postservice medical evidence includes private audiogram 
charts dated from February 1995 to October 2002.  The charts 
are generally uninterpreted, but appear to consistently show 
high frequency right ear hearing loss.  A November 1999 
private medical record notes that binaural hearing aids were 
recommended for high frequency hearing loss.  
In a March 1998 letter, the veteran's sister reported that he 
often did not hear her when she called to him from a 
relatively close distance, even when she yelled to be heard.  

On VA audiological evaluation in December 1997, the veteran 
reported noise exposure in service while serving on the 
flight deck of an aircraft carrier.  His chart was not 
available, but puretone thresholds revealed slight, very high 
frequency sensorineural hearing loss in the right ear, and 
speech audiometry revealed "excellent" speech recognition 
in the right ear.  Right ear puretone thresholds, in 
decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
20
40

VA outpatient records from November 1999 to February 2001 
reveal continuing treatment for hearing loss, including 
fitting of hearing aids.  A March 2000 outpatient record 
indicates the veteran reported noise exposure as an aviation 
ordnance technician aboard aircraft carriers.  The diagnosis, 
in pertinent part, was mild to moderate sensorineural hearing 
loss in the right ear above 1500 Hertz.  

At the August 2002 hearing before a hearing officer at the 
RO, the veteran reported that he had no difficulty hearing 
prior to service.  He had worked in a factory prior to 
service and wore hearing protection while working.  He 
testified that he also wore hearing protection when 
performing his duties on the flight deck during service, but 
the protection did not prevent him from experiencing acoustic 
trauma.  

At the October 2002 hearing before the undersigned, the 
veteran testified that he served aboard the U.S.S. Saratoga 
and U.S.S. Independence.  He reiterated that he had no 
hearing problems prior to service, and his work around 
aircraft in service sometimes involved such intense noise 
levels that it caused physical discomfort.  

In a November 2002 letter, a private physician reported that 
he had followed the veteran for hearing loss and was aware of 
his history of noise exposure in service.  The physician 
opined that the veteran's "history of hearing loss is at 
least likely as not caused by the noise exposure that he 
reports of some six years in the service."  

On VA audiological evaluation in April 2003, the veteran 
reported that he experienced the greatest difficulty hearing 
when there was background noise; when speech was too soft; 
and when he tried to hear speech from a distance.  He 
described the high noise environment in service, where he 
performed duties on the flight deck of aircraft carriers.  
Specifically, his duties included signaling landing aircraft 
and loading ordnance on aircraft, and he described sustained 
noise exposure to helicopters and numerous jet aircraft.  He 
reported that he experiences recurrent tinnitus every 2 to 3 
days, with episodes lasting 15 to 30 minutes.  Audiometric 
examination revealed that right ear puretone thresholds, in 
decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
30
50

Speech audiometry revealed right ear speech recognition 
ability of 98 percent.  The diagnosis pertaining to the right 
ear was mild to moderate sensorineural high frequency hearing 
loss above 1000 Hertz.  The examiner opined that given the 
veteran's history, "it is at least as likely as not that the 
bilateral high frequency hearing loss . . . [is] due to the 
noise exposure the veteran experience in the service."  

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

It is not in dispute that the veteran now has a right ear 
hearing loss disability.  VA audiometry establishes the 
presence of right ear hearing loss under 38 C.F.R. § 3.385.  
The record amply demonstrates noise trauma exposure in 
service, as the veteran served on aircraft carriers, a known 
noisy environment.  Competent evidence (in particular the 
express opinion provided by the VA examiner in April 2003) 
now shows that the veteran's right ear hearing loss 
disability is related to acoustic trauma he experienced in 
service.  All the requirements for establishing service 
connection are met, and service connection for right ear 
hearing loss is warranted.  






ORDER

Service connection for right ear hearing loss is granted.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

